                                      INITIAL APPEARANCE CALENDAR


 Magistrate Judge :         Peggy Kuo                                  Date:          5/06/2019

 Magistrate Case Number:          19-330M                       LOG #: y*
 Defendant's Name:                     Mamunar Khan

  n/ Court appointed counsel.                 Defendant retained counsel.
 Defense Counsel:               James Darrow                        CJA:           FDNY: X        RET:
 A.U.S.A.             Andrew Grubin                              Clerk :          F. Chin

 Interpreter :                                                      Language:

  X ARRAIGNMENT on Complaint held.                      Government Agent Sworn

jDETENTION HEARING Held: \/ Government opposed bail for reasons stated on the record.
  J Bond set at ^ fcOO^oOQ     .         Bond set on consent of both parties.
       Defendant : \/ released                  held pending satisfaction of bond conditions.
         x/ Defendant advised of bond conditions set by the Court and signed the bond.
         { Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
            (Additional) surety/ies to co-sign bond by
             After detention hearing, Court orders detention in custody.              Leave to reopen granted
       Temporary Order of Detention Issued. Bail Hearing set for
       At this time, defense counsel states on the record that the defendant does not have a bail
       application / package. Order of detention entered with leave to reapply to a Magistrate
       or to the District Court Judge to whom the case will be assigned.
       Preliminary Hearing set for:_                                       ; or      \j waived by defendant
       Status Conference set for:                                before Judge _
       Medical memo issued.

       REMOVAL(Rule 5)PROCEEDING held. To the district of:
            Identity hearing held. Court           orders removal           denies removal
             Defendant waives:           identity hearing     preliminary hearing
             Identity/ Removal Hearing set for:
                 No bail application presented to the Court. Commitment to the District                  entered.
 Other Comments/Rulings:

  Qua^                     'i                                                               GL ^ L'^OfOoc—
